UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1911


ENOVATIVE TECHNOLOGIES, LLC,

                    Plaintiff - Appellee,

             v.

GABRIEL REUVEN LEOR,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
James K. Bredar, Chief District Judge. (1:14-cv-03956-JKB)


Submitted: February 11, 2021                                 Decided: February 22, 2021


Before NIEMEYER and THACKER, Circuit Judges, and SHEDD, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Gabriel Reuven Leor, Appellant Pro Se. Lori Vaughn Ebersohl, APATOFF PETERS
EBERSOHL, Falls Church, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gabriel Reuven Leor appeals from the district court’s July 24, 2020 order denying

his motion to purge his civil contempt. On appeal, Leor primarily contends that the district

court lacked subject matter jurisdiction to enter the civil contempt orders against him.

Enovative Technologies, LLC (“Enovative”) asks us to dismiss Leor’s appeal based on the

fugitive disentitlement doctrine. Enovative also requests a prefiling injunction against Leor

and an award of attorney’s fees. For the reasons that follow, we dismiss Leor’s appeal,

deny Enovative’s prefiling injunction request, and deny without prejudice Enovative’s

attorney’s fees request.

       Pursuant to the fugitive disentitlement doctrine, we possess the discretion to dismiss

the appeal of a defendant who is a fugitive during the pendency of the appeal.

Ortega-Rodriguez v. United States, 507 U.S. 234, 239 (1993). The doctrine applies to

appeals in both civil and criminal proceedings. Jaffe v. Accredited Sur. & Cas., 294 F.3d

584, 597 (4th Cir. 2002). Generally, in order to dismiss an appeal in a civil case based on

the fugitive disentitlement doctrine, there must be “a substantial nexus between a litigant’s

fugitive status and the issue before the court.” Id.

       Other federal courts of appeals have concluded that the fugitive disentitlement

doctrine may be used to dismiss an appeal from a party in a civil case who is a fugitive and

whose fugitive status stems from an arrest warrant issued after a civil contempt finding in

the same proceedings. See Pesin v. Rodriguez, 244 F.3d 1250, 1253 (11th Cir. 2001);

Empire Blue Cross & Blue Shield v. Finkelstein, 111 F.3d 278, 280-82 (2d Cir. 1997).

Notably, several of our sister circuits have applied the fugitive disentitlement doctrine to

                                              2
dismiss a civil defendant’s appellate challenge to a district court’s subject matter

jurisdiction to enter a civil contempt order. See, e.g., Goya Foods, Inc. v. Unanue-Casal,

275 F.3d 124, 128-31 (1st Cir. 2001); United States v. Barnette, 129 F.3d 1179, 1185-86

(11th Cir. 1997).

       Here, Leor contends that he is not a fugitive within the meaning of the fugitive

disentitlement doctrine. We disagree. The district court entered two civil contempt orders

against Leor and issued a bench warrant for Leor’s arrest. Leor—a United States citizen

who resided in this country until the time that this litigation was initiated—has remained

overseas avoiding arrest pursuant to that warrant. * Leor is thus a fugitive for purposes of

the fugitive disentitlement doctrine. See Molinaro v. New Jersey, 396 U.S. 366, 366 (1970)

(per curiam); In re Kupperstein, 943 F.3d 12, 21 (1st Cir. 2019). Furthermore, because

Leor’s fugitive status stems from civil contempt orders and an arrest warrant entered in this

litigation, we are satisfied that the requisite “substantial nexus” exists. Jaffe, 294 F.3d at

597; see Goya Foods, Inc., 275 F.3d at 128-31; Pesin, 244 F.3d at 1253; Finkelstein, 111

F.3d at 280-82. Accordingly, we exercise our discretion to dismiss this appeal based on

the fugitive disentitlement doctrine.




       *
          At the initiation of these proceedings, Leor represented to the district court that he
was on vacation in Thailand and that he planned to return to the United States. Leor has
not returned to the United States. Leor later complained to the district court about
restrictions on his travel to the United States while a warrant for his arrest is outstanding,
which suggests that he wishes to return to this country but refuses to do so based on the
arrest warrant.

                                               3
       With respect to Enovative’s remaining requests, we decline to enter a prefiling

injunction against Leor at this time. See Cromer v. Kraft Foods N. Am., Inc., 390 F.3d 812,

818 (4th Cir. 2004) (specifying factors to be considered before imposing prefiling

injunction). We also deny without prejudice Enovative’s request for attorney’s fees.

Enovative’s attorney’s fees request does not comply with Fourth Circuit Local Rule 46(e),

which requires an application for an award of attorney’s fees to include “a detailed

itemization of the amounts requested.”

       In sum, we dismiss the appeal, deny Enovative’s request for a prefiling injunction,

and deny without prejudice Enovative’s request for attorney’s fees. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

                                                                              DISMISSED




                                            4